Case: 13-30826      Document: 00512528103         Page: 1    Date Filed: 02/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 13-30826                        February 10, 2014
                                                                            Lyle W. Cayce
WALTER HOUSTON,                                                                  Clerk


                                                 Plaintiff-Appellant

v.

TIM WILKINSON; VERGIL LUCAS; TOMMY GLOVER; JAY TIM MORGAN;
WARDEN STEVENS; MILDRED MILTON; PETER FLOWERS; MR. MAC;
MR. JOHNSON; MR. SANDERS; JIMMY TURNER; ALFONZO PACHECO;
PAT   THOMAS;    INSURANCE    COMPANY   OF    CORRECTIONS
CORPORATION OF AMERICA OF TENNESSEE, L.L.C.; PRISON
ENTERPRISE GARMENT FACTORY; WINN CORRECTIONAL CENTER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:10-CV-722


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Walter Houston, Louisiana prisoner # 100087, seeks leave to proceed in
forma pauperis (IFP) from the district court’s dismissal of his 42 U.S.C. § 1983
lawsuit for failure to state a claim. By moving to proceed IFP, Houston is



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30826     Document: 00512528103      Page: 2   Date Filed: 02/10/2014


                                  No. 13-30826

challenging the district court’s certification that the appeal is not taken in good
faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED. R. APP.
P. 24(a)(5). Our inquiry into an appellant’s good faith “is limited to whether
the appeal involves legal points arguable on their merits (and therefore not
frivolous).”   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal
quotation marks and citation omitted). We may dismiss the appeal if it is
frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.
      Other than a single sentence asserting that he could demonstrate the
predicate physical injury necessary to seek compensatory damages for
emotional suffering had the district court ordered his medical records, Houston
does not acknowledge or address the basis for the dismissal of any of the claims
alleged in his complaint. Even pro se litigants must brief arguments in order
to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). By
failing to address the district court’s reasons for dismissing his claims, Houston
has abandoned the dispositive issues on appeal. See id.; see also Brinkmann
v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Houston has thus failed to show that his appeal involves any arguably
meritorious issue. See Howard, 707 F.2d at 220. Accordingly, his IFP motion
is denied. The instant appeal is frivolous and is therefore dismissed. See id.;
Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2. Both this court’s dismissal of
the instant appeal as frivolous and the district court’s dismissal of the
complaint for failure to state a claim count as strikes for purposes of the three-
strikes bar of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
387-88 (5th Cir. 1996). Houston has at least one prior strike. See Houston v.
Corr. Corp. of America, No. 08-cv-00924 (W.D. La. Mar. 24, 2009); see also
Adepegba, 103 F.3d at 387-88. Because he has now accumulated three strikes,
Houston is barred from proceeding IFP in any civil action or appeal filed while



                                        2
    Case: 13-30826     Document: 00512528103      Page: 3    Date Filed: 02/10/2014


                                  No. 13-30826

he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. § 1915(g). He is further warned that any
pending or future frivolous or repetitive filings in this court or any court subject
to this court’s jurisdiction may subject him to additional sanctions.
      IFP MOTION DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR
IMPOSED; SANCTION WARNING ISSUED.




                                         3